NONPREDENTIAL DISPOSTITION
                           To be cited only in accordance with
                                 Fed. R. App. P. 32.1




         United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted February 1, 2008
                            Decided February 11, 2008


                                       Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


UNITED STATES OF AMERICA,                    ]   Appeal from the United
         Plaintiff-Appellee,                 ]   States District Court for
                                             ]   the Northern District of
No. 07-2046                      v.          ]   Illinois, Western Division.
                                             ]
DAVID R. PEARCE,                             ]   No. 06 CR 50031
        Defendant-Appellant.                 ]
                                             ]   Philip G. Reinhard,
                                             ]        Judge.



       Counsel for the appellant in this case concedes that, unless the Supreme
Court should overrule Almendarez-Torres v. United States, 523 U.S. 224 (1998),
there is no basis for disturbing the judgment. Only the Supreme Court is entitled to
overrule one of its own decisions, so the appeal cannot succeed in this court. The
issue has been preserved for presentation to a higher tribunal.

                                                                  AFFIRMED.